     Case 2:19-cv-07593-AB-FFM Document 1 Filed 08/31/19 Page 1 of 9 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6   Attorney for Plaintiff: CARMEN JOHN PERRI
 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11                                          Case No.
     CARMEN JOHN PERRI, an
12                                          Complaint For Damages And
13   individual,                            Injunctive Relief For:

14                   Plaintiff,              1. VIOLATIONS OF THE
15                                              AMERICANS WITH DISABILITIES
     v.                                         ACT OF 1990, 42 U.S.C. §12181 et
16                                              seq. as amended by the ADA
17                                              Amendments Act of 2008 (P.L. 110-
     ANANT KOOMTHONG, an
                                                325).
18   individual; and DOES 1-10,
     inclusive,
19                                           2. VIOLATIONS OF THE UNRUH
                                                CIVIL RIGHTS ACT, CALIFORNIA
20                   Defendant.                 CIVIL CODE § 51 et seq.
21

22
           Plaintiff, CARMEN JOHN PERRI (“Plaintiff”), complains of Defendant
23
     ANANT KOOMTHONG, an individual; and Does 1-10 (“Defendant”) and alleges
24
     as follows:
25
                                         PARTIES:
26
           1.           Plaintiff’s musculoskeletal and neurological systems are
27
28   impaired. These impairments result in weakness, fatigue, pain, and loss of strength

                                              1
                                         COMPLAINT
     Case 2:19-cv-07593-AB-FFM Document 1 Filed 08/31/19 Page 2 of 9 Page ID #:2


 1   in his arms, hands, and legs. He has also developed permanent nerve damage that
 2
     has caused increased pain and limits his ability to function and limits his mobility,
 3
     especially for any extended period of time. He is substantially limited in performing
 4

 5   one or more major life activities, including but not limited to: walking, standing,

 6   ambulating, and/or sitting. Plaintiff’s circulatory and cardiovascular systems are
 7   impaired. Specifically, Plaintiff has been diagnosed with Atrial Fibrillation. This
 8
     substantially limits his ability to walk, stand, ambulate, breath, sit, or otherwise
 9
     function. As a result of his impairments, he is subject to falls, unsteady on his feet,
10

11   cannot walk for any significant distance without having to periodically rest, and

12   often relies upon mobility devices to ambulate including a cane, walker, or
13   wheelchair. With such disabilities, Plaintiff qualifies as a member of a protected
14
     class under the Americans with Disabilities Act, 42 U.S.C. §12102(2) as amended
15
     by the ADA Amendments Act of 2008 (P.L. 110-325) (“ADA”) and the regulations
16

17   implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq. At the time of

18   Plaintiff’s visits to Defendant’s facility and prior to instituting this action, Plaintiff
19   suffered from a “qualified disability” under the ADA, including those set forth in
20
     this paragraph. Plaintiff is also the holder of a Disabled Person Parking Placard.
21
            2.     Plaintiff is informed and believes and thereon alleges that Defendant
22
     owned the property located at 2838 East Pacific Coast Highway, Long Beach, CA
23
     90804 (“Property”) on or around August 25, 2019.
24
            3.     Plaintiff is informed and believes and thereon alleges that Defendant
25
     owns the Property currently.
26
            4.     Plaintiff does not know the true name of Defendant, its business
27
     capacity, its ownership connection to the Subject Property serving Shin Restaurant
28
     (“Business”), or its relative responsibilities in causing the access violations herein
                                                  2
                                             COMPLAINT
     Case 2:19-cv-07593-AB-FFM Document 1 Filed 08/31/19 Page 3 of 9 Page ID #:3


 1   complained of. Plaintiff is informed and believes that each of the Defendants herein,
 2   including Does 1 through 10, inclusive, is responsible in some capacity for the
 3   events herein alleged, or is a necessary party for obtaining appropriate relief.
 4   Plaintiff will seek leave to amend when the true names, capacities, connections, and
 5   responsibilities of the Defendants and Does 1 through 10, inclusive, are ascertained.
 6                               JURISDICTION AND VENUE
 7          5.     This Court has subject matter jurisdiction over this action pursuant
 8   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
 9          6.     This court has supplemental jurisdiction over Plaintiff’s non-federal
10   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
11   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
12   federal ADA claims in that they have the same nucleus of operative facts and
13   arising out of the same transactions, they form part of the same case or controversy
14   under Article III of the United States Constitution.
15          7.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
16   real property which is the subject of this action is located in this district and because
17   Plaintiff's causes of action arose in this district.
18                                FACTUAL ALLEGATIONS
19          8.     Plaintiff went to the Business on or about August 25, 2019 for the dual
20   purpose of placing a to go order and to confirm that this public place of
21   accommodation is accessible to persons with disabilities within the meaning federal
22   and state law.
23          9.     The Business is a facility open to the public, a place of public
24   accommodation, and a business establishment.
25          10.    Parking spaces are one of the facilities, privileges and advantages
26   reserved by Defendant to persons at the property serving the Business.
27          11.    Unfortunately, although parking spaces were one of the facilities
28   reserved for patrons, there were no designated parking spaces available for persons
                                                  3
                                             COMPLAINT
     Case 2:19-cv-07593-AB-FFM Document 1 Filed 08/31/19 Page 4 of 9 Page ID #:4


 1   with disabilities that complied with the Americans with Disability Act Accessibility
 2   Guidelines (“ADAAG”) on August 25, 2019.
 3         12.    At that time, instead of having architectural barrier free facilities for
 4
     patrons with disabilities, Defendant has: a built up curb ramp that projects from the
 5
     sidewalk and into the access aisle (Section 406.5) and, the curb ramp is in excess of
 6

 7   the maximum grade allowed by ADAAG specifications (Section 406.1). Therefore,

 8   currently, there is no compliant designated disabled parking serving the Business
 9   which is designed for persons with disabilities.
10         13.    Subject to the reservation of rights to assert further violations of law
11   after a site inspection found infra, Plaintiff asserts there are additional ADA
12   violations which affect him personally.
13         14.    Plaintiff is informed and believes and thereon alleges Defendant had no
14   policy or plan in place to make sure that there was compliant accessible parking
15   reserved for persons with disabilities prior to August 25, 2019.
16         15.    Plaintiff is informed and believes and thereon alleges Defendant has no
17   policy or plan in place to make sure that the designated disabled parking for persons
18   with disabilities comport with the ADAAG.
19         16.    Plaintiff personally encountered these barriers. The presence of these
20   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
21   conditions at public place of accommodation and invades legally cognizable
22   interests created under the ADA.
23         17.    The conditions identified supra in paragraph 12 are necessarily related
24   to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
25   the major life activities of walking, standing, ambulating, and sitting; Plaintiff is the
26   holder of a disabled parking placard; and because the enumerated conditions relate
27   to the use of the accessible parking, relate to the slope and condition of the
28   accessible parking and accessible path to the accessible entrance, and relate to the
                                                 4
                                            COMPLAINT
     Case 2:19-cv-07593-AB-FFM Document 1 Filed 08/31/19 Page 5 of 9 Page ID #:5


 1   distance of the accessible path to the accessible entrance.
 2          18.   As an individual with a mobility disability who at times relies upon a
 3   wheelchair or other mobility device, Plaintiff has a keen interest in whether public
 4   accommodations have architectural barriers that impede full accessibility to those
 5   accommodations by individuals with mobility impairments.
 6          19.   Plaintiff is being deterred from patronizing the Business and its
 7   accommodations on particular occasions, but intends to return to the Business for the
 8   dual purpose of availing himself of the goods and services offered to the public and
 9   to ensure that the Business ceases evading its responsibilities under federal and state
10   law.
11          20.   Upon being informed that the public place of accommodation has
12   become fully and equally accessible, he will return within 45 days as a “tester” for
13   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
14   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
15          21.   As a result of his difficulty experienced because of the inaccessible
16   condition of the facilities of the Business, Plaintiff was denied full and equal access
17   to the Business and Property.
18          22.   The Defendant has failed to maintain in working and useable conditions
19   those features required to provide ready access to persons with disabilities.
20          23.   The violations identified above are easily removed without much
21   difficulty or expense. They are the types of barriers identified by the Department of
22   Justice as presumably readily achievable to remove and, in fact, these barriers are
23   readily achievable to remove. Moreover, there are numerous alternative
24   accommodations that could be made to provide a greater level of access if complete
25   removal were not achievable.
26          24.   Given the obvious and blatant violation alleged hereinabove, Plaintiff
27   alleges, on information and belief, that there are other violations and barriers in the
28   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
                                                5
                                           COMPLAINT
     Case 2:19-cv-07593-AB-FFM Document 1 Filed 08/31/19 Page 6 of 9 Page ID #:6


 1   notice regarding the scope of this lawsuit, once he conducts a site inspection.
 2   However, the Defendant is on notice that the Plaintiff seeks to have all barriers
 3   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
 4   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
 5   have all barriers that relate to his disability removed regardless of whether he
 6   personally encountered them).
 7         25.    Without injunctive relief, Plaintiff will continue to be unable to fully
 8   access Defendant’s facilities in violation of Plaintiff’s rights under the ADA.
 9                               FIRST CAUSE OF ACTION
10   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
11     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
12                                        (P.L. 110-325)
13         26.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
14   above and each and every other paragraph in this Complaint necessary or helpful to
15   state this cause of action as though fully set forth herein.
16         27.    Under the ADA, it is an act of discrimination to fail to ensure that the
17   privileges, advantages, accommodations, facilities, goods, and services of any place
18   of public accommodation are offered on a full and equal basis by anyone who owns,
19   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
20   Discrimination is defined, inter alia, as follows:
21                a.     A failure to make reasonable modifications in policies, practices,
22                       or procedures, when such modifications are necessary to afford
23                       goods, services, facilities, privileges, advantages, or
24                       accommodations to individuals with disabilities, unless the
25                       accommodation would work a fundamental alteration of those
26                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
27                b.     A failure to remove architectural barriers where such removal is
28                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                                                 6
                                            COMPLAINT
     Case 2:19-cv-07593-AB-FFM Document 1 Filed 08/31/19 Page 7 of 9 Page ID #:7


 1                         defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
 2                         Appendix "D".
 3                   c.    A failure to make alterations in such a manner that, to the
 4                         maximum extent feasible, the altered portions of the facility are
 5                         readily accessible to and usable by individuals with disabilities,
 6                         including individuals who use wheelchairs, or to ensure that, to
 7                         the maximum extent feasible, the path of travel to the altered area
 8                         and the bathrooms, telephones, and drinking fountains serving
 9                         the area, are readily accessible to and usable by individuals with
10                         disabilities. 42 U.S.C. § 12183(a)(2).
11          28.      Any business that provides parking spaces must provide accessible
12   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
13   shall be at the same level as the parking spaces they serve. Changes in level are not
14   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
15   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
16   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
17   designated disabled parking space is a violation of the law and excess slope angle in
18   the access pathway is a violation of the law.
19          29.      A public accommodation must maintain in operable working condition
20   those features of its facilities and equipment that are required to be readily accessible
21   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
22          30.      Here, the failure to ensure that accessible facilities were available and
23   ready to be used by Plaintiff is a violation of law.
24          31.      Given its location and options, Plaintiff will continue to desire to
25   patronize the Business but he has been and will continue to be discriminated against
26   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
27   the barriers.
28   ////
                                                  7
                                              COMPLAINT
     Case 2:19-cv-07593-AB-FFM Document 1 Filed 08/31/19 Page 8 of 9 Page ID #:8


 1                              SECOND CAUSE OF ACTION
 2       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
 3         32.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 4   above and each and every other paragraph in this Complaint necessary or helpful to
 5   state this cause of action as though fully set forth herein.
 6         33.    California Civil Code § 51 et seq. guarantees equal access for people
 7   with disabilities to the accommodations, advantages, facilities, privileges, and
 8   services of all business establishments of any kind whatsoever. Defendant is
 9   systematically violating the UCRA, Civil Code § 51 et seq.
10         34.    Because Defendant violates Plaintiff’s rights under the ADA,
11   Defendant also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
12   52(a).) These violations are ongoing.
13         35.    Plaintiff is informed and believes and thereon alleges that Defendant’s
14   actions constitute discrimination against Plaintiff on the basis of a disability, in
15   violation of the UCRA, Civil Code § 51 et seq., because Defendant has been
16   previously put on actual or constructive notice that the Business is inaccessible to
17   Plaintiff. Despite this knowledge, Defendant maintains its premises in an
18   inaccessible form, and Defendant has failed to take actions to correct these barriers.
19                                          PRAYER
20   WHEREFORE, Plaintiff prays that this court award damages provide relief as
21   follows:
22         1.     A preliminary and permanent injunction enjoining Defendant from
23   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
24   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
25   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
26   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
27   under the Disabled Persons Act (Cal. C.C. §54) at all.
28         2.     An award of actual damages and statutory damages of not less than
                                                 8
                                            COMPLAINT
     Case 2:19-cv-07593-AB-FFM Document 1 Filed 08/31/19 Page 9 of 9 Page ID #:9


 1   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
 2         3.     An additional award of $4,000.00 as deterrence damages for each
 3   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
 4   LEXIS 150740 (USDC Cal, E.D. 2016);
 5         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
 6   pursuant to 42 U.S.C. § 12205; California Civil Code § 52;
 7

 8                               DEMAND FOR JURY TRIAL
 9         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
10   raised in this Complaint.
11

12   Dated: August 31, 2019                 MANNING LAW, APC
13

14                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
15                                       Attorney for Plaintiff
16

17

18

19
20

21

22

23

24

25

26

27
28
                                                9
                                           COMPLAINT
